                                                                                                     ~'~2 ~ a~,

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                   CASE NUMBER

   UNITED STATES OF AMERICA,
                                                                                          20-00182M
                                                   PLAINTIFF(S),
                                    v.                              ORDER FOR CONTRIBUTION TOWARDS
 EMILIANO BOMBA                                                             ATTORNEY'S FEES
                                                 DEFENDANT(S).
                                                                            18 U.S.C.§ 3006A(t~


    On JANUARY 14, 2020                   defendant EMILIANO BOMBA
    ✓ submitted a financial affidavit in support of defendant's request for appointment ofcounsel without payment of
       fees. After review ofthe affidavit,the court finds that the defendant has the present ability to make a contribution
       towards his/her attorney's fees.
    ❑ did not submit a financial affidavit, but appeared without counsel.

    Subject to this order of contribution, the Court hereby appoints Charles Snyder, DFPD
as counsel for the defendant
    ❑ until further notice.
    ✓ for proceedings in the Central District of California.

    The defendant is ordered to pay towards attorney's fees in accordance with the schedule of payments set forth below:
       ✓ $ 50.00 der hour to commence immediately
       ❑ due not later than
       ❑ due in monthly payments of$                                     beginning

    ❑ Monthly payments of$                                           to commence on
      and to continue until final disposition of this case.

    ❑ Other

   All cashier's checks and/or money orders must be made payable to: CLERK,U.S.DISTRICT COURT and mailed to:
United States District Court, Central District of California, 255 East Temple Street, Suite TS-134, Los Angeles, California
90012, Attn: Fiscal Section. Your name and case number must be included on the cashier's check or money order.

    This order is subject to reconsideration by the Court. The defendant is advised that he/she may be required, based upon
his/her then present ability, to contribute a greater or lesser amount of money for attorney's fees upon reconsideration by the
Court.
           f~a~/ ZOZD                                                      ~~~G~~c.~^
    Dated                                                    United States ~B~istrac~d~g~-/ Magistrate Judge

cc: Clerk's Office, Fisca!Section
    CJA
    FPD
    PSA

CR-26 (05/18)                            ORDER FOR CONTRIBUTION TOWARDS ATTORNEY'S FEES
